Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The term ELR (not stated in the claims but an abbreviation for "extremely low resistance") in claim 1 is a relative term which renders the claim indefinite.  The term "extremely low resistance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All of the claims make use of the term ELR in describing the material. The claims do not use the term “superconductor” so it appears applicant is not claiming that the material is superconducting, however it is not clear that applicant has provided a clear definition of what “extremely low resistance” is so that one of ordinary skill in the art would appreciate the resistance of this non-superconducting material.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Maxfield et al. (5120707).
Maxfield et al. teaches a superconducting material (reads on ELR material) which is deposited on a substrate of any number of materials (reads on modifying material) such as Ag coated MgO (in general, see Column 1, lines 15-37 and Column 7, lines 30-33). While not limiting, Example VI (in Column 19) describes a layer of BSCCO on a layer of Ag on an MgO substrate; the BSCCO superconductor on the substrate inherently exhibits improved characteristics over just BSCCO alone and would include improved transition temperature. 
It is noted that that method step of “layering a modifying material” is sufficiently broad such that no sequence of steps is limited. Therefore, Maxfield teaching depositing a superconductor (ELR) on a substrate meets this claim. In the alternative, although Maxfield teaches only examples of the ELR material being deposited onto the so-called “modifying material”, it appears it would be obvious to simply reverse the order of these steps and layer the modifying material onto the ELR.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Sakashita (6930875).
Sakashita teaches a bismuth-based superconductor on a substrate (abstract; Columns 3-4, lines 60-15 respectively). The superconductor which reads on the ELR material, may be BSCCO The substrate can be Rh, Ag, Au, etc. and Sakashita further teaches a buffer layer of Pt, Ru, etc. may be used between the superconductor and the substrate (Column 5, lines 7-21). The BSCCO superconductor on the substrate exhibits improved characteristics over just BSCCO alone and would include improved transition temperature. The reference terms these specifically “substrate” and “buffer"; such layers meet claims 26-30 and 36-39 when the “buffer” layer is considered a “modifying material” and the “substrate” is indeed considered a substrate. The BSCCO superconductor on the substrate exhibits improved characteristics over just BSCCO alone and would include improved transition temperature. 
It is noted that that method step of “layering a modifying material” is sufficiently broad such that no sequence of steps is limited. Therefore, Sakashita teaching depositing a superconductor (ELR) on a substrate meets this claim. In the alternative, although Sakashita teaches only examples of the ELR material being deposited onto the so-called “modifying material”, it appears it would be obvious to simply reverse the order of these steps and layer the modifying material onto the ELR.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Jia et al. (6383989).
Jia et al. teaches architecture of layered superconducting tapes, which product is very similar to that of Maxfield et al. or Sakashita et al. generally speaking, and is concerned more so with the details of various additional layers that can be of use. As seen generally in the abstract and Figure 1, the reference describes the use of a separate substrate, buffer layer, multiple superconducting layers (analogous to the ELR material of the claim as already stated with respect to claim 1), and multiple interlayers which in the abstract alone may be insulating, conductive or superconductive (appears analogous to modifying material). See also Column 2, lines 11-33 and Column 4, lines 12-60 which provide more detailed description of the possible materials and configurations for the layers which result in improved performance in the superconductor.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9601681. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 681 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8404620. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 620 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9431594. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 594 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9431156. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 156 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9356220. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 220 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8796181. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 181 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9356219. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 219 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 8759257. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 257 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 8609593. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 593 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9472324. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 324 claims substantially overlap.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10333047. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 047 claims substantially overlap.

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7-26 of copending Application No. 16407160 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 160 claims substantially overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8211833. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the 833 claims substantially overlap.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735